            Case 2:18-cv-05305-MMB Document 137 Filed 08/20/21 Page 1 of 1




                                     IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF
                                               PENNSYLVANIA

    IN RE: DOMESTIC DRYWALL
    ANTITRUST LITIGATION
                                                                 CIVIL ACTION

    HOME DEPOT U.S.A., INC.,                                     MDL 2437

                                                                 NO. 18-5305
                                    v.

    LAFARGE NORTH AMERICA INC.



                                                             ORDER

          For the reasons stated in the foregoing Memorandum:

                1. Lafarge’s Motion to Exclude Dr. Kneuper (ECF ) is granted in substantial part;

                2. Home Depot’s expert, Dr. Kneuper, shall serve a revised report within sixty (60)

                     days, and Dr. McClave may have thirty (30) days thereafter to revise his report;

                3. Any motion relating to the revised expert reports shall be filed within thirty (30)

                     days after their receipt.



                                                                 BY THE COURT:

                                                                 /s/ MICHAEL M. BAYLSON

                                                                 MICHAEL M. BAYLSON, U.S.D.J.
                                                                 Dated: August 20, 2021

o:\civil 18\18-5305 home depot v lafarge\expert order.docx
